Exhibit 10.56
 
INVESTMENT  BANKING AGREEMENT


THIS AGREEMENT (the "Agreement”) is entered into as of this day of May, 2013
(the "Effective Date”) by and between RECOVERY ENERGY, INC., a Nevada
corporation, with its principal address at 1900 Grant Street, Suite 720, Denver,
CO 80202 (hereafter the "Client”) and T.R. WINSTON & COMPANY, LLC., a Delaware
limited liability company, with its principal address at 376 Main Street, P.O.
Box 74, Bedminster, NJ 07921 (the "Banker").


W I T N E S S E T H:


WHEREAS, the Client desires to retain the Banker and the Banker desires to be
retained by the Client pursuant to the terms and conditions hereinafter set
forth; and


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and covenants herein contained, it is hereby agreed as follows:


SECTION 1.         RETENTION.


1.1 Appointment. The Client hereby initially, subject to Section 1.1.2 below,
retains the Banker as the Client's non-exclusive investment banker to perform
the services set forth in Section 1.3 below (referred to herein as the
"Services'') throughout the Term, as defined in Section 7 below. The Banker
hereby accepts such retention and shall provide the Services to the Client
throughout the Term in accordance with the terms and conditions of this
Agreement.


1.1.2 Conversion of Agreement to Exclusivity. Upon the occurrence of each of the
following: (i) a minimum of $25,000,000 in gross proceeds to Client has been
raised in equity from parties introduced by Banker to Client during the term of
the Agreement, (ii) the Hexagon debt has been paid off or refinanced in full
with the proceeds of equity or debt financing and other than through sales of
properties pledged to Hexagon and (iii) greater than 80% of the Company's Senior
Secured Convertible Notes have been converted to Common Stock, then, the role
and services of the Bank under this Agreement shall become exclusive throughout
the remainder of the Term.


1.2 Reporting. Throughout the Term, the Banker shall report directly to the
President or to any other senior officer designated in writing by the President
of the Client. lfrequired, the parties shall mutually agree upon the selection
of a managing underwriter for a public offering.
 
1.3 Services. The Banker shall render such advice and services to the Client
concerning equity and/or debt financings, strategic planning, and business
development activities, as are customary, including, without limitation, the
following:
 
(a) review of the business, operations, and historical and projected financial
and operating performance of the Client (based upon management's forecast of
financial performance) to enable the Banker to advise the Client;
 
(b) assist the Client to formulate an effective strategy to meet the Client 's
working capital and capital resource needs;
 
(c) introduce Client to potential lenders, investors, or others interested in
participating in a capital-raising transaction with the Client (whether such
investment is in the form of debt and/or equity financing or some combination
thereof) (each referred to as a "Banker Source”). Banker Sources shall be those
persons or entities listed in Exhibit A to this Agreement, which shall be
updated on a monthly basis and at the end of the Term, by mutual agreement of
the Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) assist in presenting proposed transactions to the Client's Board of
Directors or any other advisory or supervisory board, committee, or individual
at the request of Client;
 
1.4 Client Disclosures. The Client, by its President, hereby undertakes to
honestly and accurately complete, sign, and return to the Banker the disclosure
form attached hereto in Exhibit D not later than fourteen (14) days following
the Effective Date of this Agreement.
 
SECTION 2. COMPENSATION. The Client hereby undertakes to provide (i) the
Retainer Payments (as set forth in Section 2.5 and 2.6 below); and (ii) the
other and further compensation described in this Section 2 to the Banker for
each (a) Equity Financing (as defined in Section 2.1 below); and Transaction (as
defined in Section 2.3 below) (collectively referred to as a "Fee Transaction”)
that closes with any Banker Source during the Term of this Agreement; and (b)
Fee Transaction that closes during the 18 month period following the expiration
or termination of the Term, this Agreement, unless terminated for "Cause" (the
"Tail Period”) with Banker Sources.
 
2.1 Equity Financing. Upon the closing or series of closings of an equity
financing transaction whereby the Client issues common or preferred stock or,
options, warrants, or any other securities convertible into equity securities of
Client (the "Equity Financing"), the Client shall compensate the Banker at such
closing of such Equity Financing as follows:
 
(i) Banking Fees. Banking fees in cash in an amount equal to seven percent (7%)
of the total gross cash proceeds received by the Client ("Gross Cash Proceeds")
in the Equity Financing involving solely the issuance of common stock (5% for
all other equity issuances);
 
(ii) Expense Allowance. A non-accountable expense allowance in cash equal to one
percent (1%) of the Gross Cash Proceeds, subject to offset as contemplated by
Section 5.1 (the "Expense Allowance”); and
 
(iii) Warrant Fee. Warrants to purchase that number of shares of the Client's
common stock (the "Common Stock") equal to four percent (4%) ofthe shares of the
Common Stock issued at closing, or 2% of any shares to be issued thereafter upon
conversion of any convertible securities and/or exercise of any derivative
securities (including, without limitation, warrants or options) issued in the
Equity Financing on a post-financing, as-converted basis at an exercise price
per share equal to the per share price paid or payable on conversion by the
Banker Source or at the same valuation as Banker Source and exercisable, in
whole or in part, during the five (5) year period commencing on the issuance
date of such warrants (the "Warrant Fee"). The Warrant Fee shall be issued in
the form of warrant set forth in Exhibit C of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3 Other Transactions. Upon the closing of any of the following transactions
(each a "Transaction”), the Client shall compensate the Banker at such closing
with the following banking fees based upon the total face value of the
Transaction as follows:
 
(i) Senior Financing. Banking fees in an amount equal to three percent (3%) of
total gross cash proceeds received by the Client in any non-revolving,
non-convertible credit facility debt financing (a "Senior Financing");
 
(ii) Revolving Credit Line. One percent (1%) of the amount initially drawn at
closing on any revolving credit line or facility;
 
(iii) Credit Enhancement Instrument. one percent (1%) of the issuance price of
any credit enhancement instrument, including on an insured or guaranteed basis;
 
2.4 Excepted Transactions. For purposes of clarification, unless Client
specifically requests (in writing) assistance of Banker in a transaction, this
Agreement is not intended to cover (i) routine purchases and sales of interests
in oil and gas properties or other standard joint ventures with industry
partners, farm in/farm out or similar transactions, whether directly or through
an entity or joint venture with industry partners; (ii) transactions involving
either (a) the sale of properties serving as collateral for any of the Company's
obligations to Hexagon or (b) any transactions involving an amount of less than
$1 million; (iii) equity issuable or potentially issuable under outstanding
options, warrants or convertible securities or under equity incentive plans of
the Company; (iv) any loans or debt or equity issuances arising under or
contemplated by existing agreements or arrangements; (v) any modifications,
amendments or extensions of currently outstanding debt or equity financing
arrangements, (vi) any loans or debt financing arrangements between the Company
and any of its directors or officers or (vii) whether in one or a series of
transactions, the sale or other transfer, directly or indirectly, of all or a
significant portion of the assets or securities of the Client or any other
extraordinary corporate transaction involving the Client, or the acquisition of
another business, whether by way of a merger or consolidation, reorganization,
recapitalization or restructuring, tender or exchange offer, negotiated
purchase, leveraged buyout, minority investment, partnership, joint venture,
collaborative venture or otherwise. If such assistance is so specifically
requested, any fees payable shall be negotiated in good faith.
 
2.5 Retainer Payment(s) In consideration of the provision of the Services which
the Banker shall immediately provide to the Client hereunder, the Client shall
pay to the Banker an initial retainer of one hundred thousand (100,000)
unregistered shares of the Company's common stock, issuable promptly upon the
execution of this Agreement (the "Retainer").
 
2.6 Initial Warrant. The Client shall issue to the Banker:
 
(a) a three (3) year warrant to purchase two hundred fifty thousand (250,000)
shares of the Client's common stock at an exercise price equal to $4.25 per
share upon the execution of this Agreement. The form of such warrant (and the
warrant referred to below) is attached as Exhibit C; and
 
 
3

--------------------------------------------------------------------------------

 
 
(b) an additional three (3) year warrant to purchase six hundred fifty thousand
(650,000) shares of the Client's common stock at an exercise price equal to
$4.25 per share issuable upon approval at the Company's 2013 annual meeting of
sufficient additional shares under the Client's 2012 Stock Compensation Plan to
meet the warrant requirements of this Agreement.
 
(c) the warrants issued in paragraph 2.6 (b), to the extent not then exercised,
shall be terminated and no longer exercisable upon a termination by the Company
for "Cause".
 
SECTION 3. TERMS OF PAYMENT OF COMPENSATION. The compensation due to the Banker
shall be subject to the terms and conditions set forth in this Section 3.
 
3.1 No Offsets. All fees due hereunder shall have no offsets, are
non-refundable, non- cancelable and shall be free and clear of any and all
encumbrances.
 
3.2 Fees Due at Closing. All cash fees due hereunder payable upon the closing of
a Fee Transaction shall be paid to the Banker immediately upon closing of such
Fee Transaction by wire transfer of immediately available funds from the
proceeds ofthe Fee Transaction, either directly or from the formal or informal
escrow arrangement established for the Fee Transaction by the agent holding such
funds (collectively, the "Closing Agent"), pursuant to the written wire transfer
instructions of the Banker to the Closing Agent.
 
3.3 Irrevocable Disbursement Instructions. The Client shall authorize and direct
the Closing Agent to distribute directly or from escrow any and all fees due the
Banker hereunder (or the Client and the Banker, if required to do so, shall
establish an escrow account in accordance with FINRA rules). The Client
covenants, undertakes, and agrees that such fees and the manner of payment and
delivery as herein provided shall be included in the documentation of any Fee
Transaction. The Banker is hereby authorized to notify the Closing Agent, on
behalf of the Client and as its agent, to make all payments required hereunder
directly to the Banker. In order to effectuate the foregoing provisions, at the
Banker's request, ehher simultaneously herewith or anytime hereafter, the Client
shall execute and deliver (i) a Power of Attorney that gives the Banker the
right to ensure payment to Banker of any and all fees due hereunder and (ii) the
Irrevocable Disbursement Instructions in the form attached hereto as Exhibit B
that require the Closing Agent to pay any and all fees due the Banker hereunder
prior to effectuating any disbursement to the Client.
 
3.4 Transmission of Securities. AU unrestricted securities due to the Banker
hereunder shall be made via DTC or the DWAC system if eligible for such system,
or by certificates issued by the transfer agent for the Client or the Client, as
applicable, and shall be delivered to the Banker by the Closing Agent
immediately upon closing of any Fee Transaction.
 
3.5 Duly Issued and Fully Paid Securities. All fees payable hereunder in the
form of Client securities to the Banker hereunder shall be duly issued,
fully-paid (exclusive of warrants or options) and non-assessable and subject to
applicable restrictions under the securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4. ADDITIONAL COVENANTS AND UNDERTAKINGS BY CLIENT
 
4.1 Registration Rights for Securities. The Client hereby grants to the Banker
“customary piggyback registration rights" and shall register all of the
Registrable Securities (as defined in Section 4.2 below) on any "selling
stockholder" registration statement it files with the Securities and Exchange
Commission relating to its securities (excluding registration statements on Form
S-8) and in compliance with any and all federal and state securities laws, in
the name(s) of and to the account(s) designated by the Banker. The Client agrees
to pay all costs associated with registering the Registrable Securities for
resale. In order to effectuate the foregoing provisions, at the Banker's
request, the Client shall prepare and negotiate in good faith with the Banker a
Registration Rights Agreement reflecting the foregoing provisions.
 
4.2 Registrable Securities. For the purposes of this Agreement, "Registrable
Securities" shall mean (i) all shares of Common Stock of the Client paid or
payable to the Banker under this Agreement, (ii) all shares of Common Stock into
which convertible securities issued or issuable to the Banker under this
Agreement are convertible and (iii) all shares of common stock into which
derivative securities (including, without limitation, warrants and options)
issued or issuable to the Banker are exercisable.
 
SECTION 5. EXPENSES.
 
5.1 Reimbursement of Out-of-Pocket Expenses. Subject to Section 5.2 below, the
Client shall reimburse the Banker for any actual, documented out-pf-pocket
expenses reasonably incurred by the Banker in connection with the provision of
the Se vices (the "Reimbursable Expenses"). The total amount of Reimbursable
Expenses under this section shall be deducted from the Expense Allowance defined
in Section 2.1(ii) above. 1
 
5.2 Advance Approval of Certain Expenses. Any individual expense in excess of
$1,500 shall require the prior written approval of the Client. All reimbursable
expenses shall be evidenced by written documentation prior to reimbursement.
Reimbursement by the client to the Banker will be made within thirty (30) days
of the Client's receipt of said documentation.
 
SECTION 6. TERM AND TERMINATION.
 
6.1 This Agreement shall be valid for a period of one (1) year from the
Effective Date (the "Initial Term"), unless otherwise terminated in accordance
with the terms of this Agreement, which Initial Term may be terminated by either
party upon 30 days prior written notice to the other, without cause, with cause,
as contemplated below, or extended beyond the Initial Term by mutual agreement
in writing (the "Term").
 
 
5

--------------------------------------------------------------------------------

 
 
6.2 Termination for Cause. This Agreement may be terminated by either party for
Cause on one (1) day written notice. "Cause" shall mean (1) violation of a
federal or state law or regulation by either party; (2) commencement of an
investigation by FINRA, the SEC, the Department of Justice, or any other
governmental agency or instrumentality against either party or any subsidiary,
employee, consultant, or affiliate of either party; or (3) reasonable suspicion
or evidence or fraud, insider trading, material misrepresentations, or other
criminal conduct or activities by any employee, consultant, or agent of either
party; provided that, for purposes of this provision, any matter involving a
former officer or director of Client shall not constitute Cause w1der this
Agreement.
 
SECTION 7. CONFIDENTIAL INFORMATION.
 
7.1 Confidential Information. The Banker agrees that during and after the Term,
it will keep in strictest confidence, and will not disclose or make accessible
to any other person without the written consent of the Client, the Client's
reserve and other geologic information and data operating information and data,
services and technology, both current and W1der development, prospect lists
trade secrets and other confidential and/or proprietary business inf01mation of
the Client or any of its clients and third parties including, without
limitation, Proprietary Information (as defined in Section 9) (all of the
foregoing is referred to herein as the "Confidential Information”). The Banker
agrees (a) not to use any such Confidential Information for itself or others,
except in connection with the performance of its duties hereunder; and (b) not
to take any such material or reproductions thereof from the Client's facilities
at any time during the Term except, in each case, as required in connection with
the Banker's duties hereunder.
 
7.2 Excepted Information. Notwithstanding the foregoing, the parties agree that
the Banker is free to use (a) information in the public domain not as a result
of a breach of this Agreement, (b) information lawfully received from a third
party who had the right to disclose such information without ru1y obligation of
confidentiality and (c) the Banker's own independent skill, knowledge, know-how
and experience to whatever extent and in whatever way he wishes, in each case
consistent with his obligations as the Banker and that, at all times, the Banker
is free to conduct any research relating to the Client's business.
 
SECTION 8. OWNERSHIP OF PROPRIETARY INFORMATION.
 
8.1 Owned by Client. The Banker agrees that all information that has been
created , discovered or developed by the Client, its subsidiaries, affiliates,
licensors, licensees, successors or assigns (collectively, the "Affiliates")
(including, without limitation, information relating to the development of the
Client's business created, discovered, developed by the Client or any of its
affiliates during the Term, and information relating to the Client's customers,
suppliers, Bankers, and licensees) and/or in which property rights have been
assigned or otherwise conveyed to the Client or the Affiliates, shall be the
sole property of the Client or the Affiliates, as applicable, and the Client or
the Affiliates, as the case may be, shall be the sole owner of all patents,
copyrights and other rights in connection therewith, including without
limitation the right to make application for statutory protection.
 
8.2 Proprietary Information Defined. All the aforementioned information is
hereinafter called "Proprietary Information." By way of illustration, but not
limitation, Proprietary Information includes trade secrets, processes,
discoveries, structures, inventions, designs, ideas, works of authorship,
copyrightable works, trademarks, copyrights, formulas, improvements, inventions,
reserve and geologic information, production information, land files and product
concepts, techniques, marketing plans, merger and acquisition targets,
strategies, forecasts, blueprints, sketches, records, notes, devices, drawings,
customer lists, patent applications, continuation applications,
continuation-in-part applications information about the Client's Affiliates, its
employees and/or Bankers (including, without limitation, the compensation, job
responsibility and job performance of such employees and/or Bankers).
 
 
6

--------------------------------------------------------------------------------

 
 
8.3 Banker Information. All original content, proprietary information,
trademarks, copyrights, patents or other intellectual property created by the
Banker that does not incorporate or reference the Client's Proprietary
Information, shall be the sole and exclusive property of the Banker.
 
SECTION 9. INDEMNIFICATION. The Client represents that all materials provided or
to be provided to the Banker or any third part y regarding the Client's
financial affairs or operations shall be, when provided and taken as a whole,
truthful and accurate in all material respects and in compliance in all material
respects with any and all applicable federal and state securities laws.
 
9.1 Indemnification by Client. The Client agrees to indemnify and hold harmless
the Banker and its Bankers, professionals, lawyers, consultants and affiliates,
their respective directors, officers, shareholders, partners, members, managers,
agents and employees and each other person, if any, controlling the Banker or
any of its affiliates to the full extent lawful, from and against all losses,
claims, damages, liabilities and expenses incurred by them (including reasonable
attorneys' fees and disbursements) that result from actions taken or omitted to
be taken (including any untrue statements made or any statement omitted to be
made) by the Client, its agents or employees which relate to the scope of this
Agreement and the performance of the services by the Banker contemplated
hereunder.
 
9.2 Indemnification by Banker. The Banker will indemnify and hold harmless the
Client and its directors, officers, agents, lawyers, affiliates and employees of
the Client from and against all losses, claims damages, liabilities and expenses
that result from bad faith, gross negligence or unauthorized representations of
the Banker.
 
9.3 Restrictions on Settlement. No party shall pay, settle or acknowledge
liability under any such claim without consent of the party liable for
indemnification, and shall permit the Client or the Banker, as applicable, a
reasonable opportunity to cure any underlying problem or to mitigate actual or
potential damages. The scope of this indemnification between the Banker and the
Client shall be limited to, and pertain only to certain transactions
contemplated or entered into pursuant to this Agreement.
 
9.4 Defense of Actions. The Client or the Banker, as applicable, shall have the
opportunity to defend any claim for which it may be liable hereunder, provided
it notifies the party claiming the right to indemnification in writing within
fifteen (15) days of notice of the claim.
 
9.5 Limitation of Liability. Banker's liability is hereby expressly limited to
cash amounts actually received from the Client pursuant to this Agreement. Each
person or entity seeking indemnification hereunder shall promptly notify the
Client, or the Banker, as applicable, of any loss, claim, damage or expense for
which the Client or the Banker, as applicable, may become liable pursuant to
this Section 10.
 
9.6 Limit on Consequential Damages. The parties acknowledge and agree that
neither party shall be liable to consequential, incidental, or other indirect
damages, except as may be expressly provided for in this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 10. NOTICES. Any notice or other communication under this Agreement
shall be in writing and shall be deemed to have been duly given: (a) upon
facsimile transmission (with written transmission confirmation report) at the
number designated below; (b) when delivered personally against receipt
therefore; (c) one day after being sent by Federal Express or similar overnight
delivery; or (d) five (5) business days after being mailed registered or
certified mail, postage prepaid. The addresses for such communications shall be
as set forth below or to such other address as a party shall give by notice
hereunder to the other party to this Agreement.
 

   

 

If to the Client:
Recovery Energy Inc.
 
1900 Grant Street, Suite 720
 
Denver, CO 80202
  Telephone: 303-951-7933   Telecopy :     Mobile: 303-619-2747   Attn:
A. Bradley Gabbard
bgabbard@recoveryenergyco.com

 
With a Copy (which  shall not constitute notice):
Davis Graham  & Stubbs  LLP
 
1550  17th Street, Suite 500
 
Denver, CO 80202
  Telephone:
303-892-9400
  Telecopy: 303-892-7400   Attn: 
Ronald R. Levine,  II
Ron.levine@dgslaw.com

 
If to the Banker:
T.R. Winston & Company, LLC
 
1999 A venue of the Stars, Suite 2550
 
Los Angeles, CA 90067
  Telephone: 310-424-1999   Telecopy: 310-424-1990   Attention:  Avi Mirman    
(avi.mirman@trwinston.com)     Karen Ting     (karen@trwinston.com)

 
SECTION 11. STATUS OF BANKER. The Banker shall be deemed to be an independent
contractor and, except as expressly agreed in writing or as specifically
authorized in this Agreement, shall have no authority to act for on behalf of or
represent the Client. Client acknowledges and expressly understands that Banker
is not and shall not be deemed a fiduciary of the Client and it is expressly
understood and acknowledged that no fiduciary relationship between Banker and
Company exists nor shall be created by this Agreement, nor by performance of the
Services by Banker. This Agreement does not create a partnership or joint
venture. Banker represents and warrants to Client that it holds a11 necessary
legal , regulatory and SRO qualifications and registrations to undertake its
obligations hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 12. OTHER ACTIVITIES OF BANKER The Client recognizes that the Banker now
renders and may continue to render financial consulting and other investment
banking services to other companies that may or may not conduct business and
activities similar to those of the Client. Nothing in this Agreement shall
prevent or prohibit the Banker from working with any other person or entity (a
''Third Party") at any time, regardless of whether any such D1ird Party is in
the same or similar industry as the Client. The Banker shall not be required to
devote its full time and attention to the performance of its duties under this
Agreement, but shall devote only so much of its time and attention as it deems
reasonable or necessary in order to provide the Services hereunder.
 
SECTION 13. MISCELLANEOUS
 
13.1 Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement and any of the
rights, interests or obligations hereunder may not be assigned by either party
without the prior written consent of the opposing party, which consent shall not
be unreasonably withheld .
 
13.2 Severability of Provisions. If any provision of this Agreement shall be
declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.
 
13.3 Entire Agreement; Modification. This Agreement and the exhibits hereto
contain the entire agreement of the parties relating to the subject matter
hereof and the parties hereto and thereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No amendment or modification of this Agreement
shall be valid unless made in writing and signed by each of the parties hereto.
 
13.4 Non-Waiver. The failure of any party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith; and the
said te1ms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of any party shall
be effective for any purpose whatsoever unless such waiver is in writing and
signed by such party.
 
13.5 Remedies for Breach. The Banker and Client mutually agree that breach of
this Agreement by the Banker or the Client may cause irreparable damage to the
other party and/or their affiliates, and that monetary damages alone would not
be adequate and, in the event of such breach or threat of breach, the damaged
party shall have, in addition to any and all remedies at law and without the
posting of a bond or other security, the right to an injunction, specific
performance or other equitable relief necessary to prevent or redress the
violation of either party's obligations under such Sections. The parties hereby
agree to waive any claim or defense that an adequate remedy at law is available.
The prevailing party in any action shall be entitled to attorneys fees and court
costs.
 
 
9

--------------------------------------------------------------------------------

 
 
13.6 Governing Law . The parties hereto acknowledge that the transactions
contemplated by this Agreement bear a reasonable relation to the state of New
York. This Agreement shall be governed by, and construed and interpreted in
accordance with, the internal laws of the state of New York without regard to
such state's principles of conflicts of laws.
 
13.7 Choice of Forum. The parties irrevocably and unconditionally agree that the
exclusive place of jurisdiction for any action, suit or proceeding ("Actions")
relating to this Agreement shall be in the state or federal cou11s situated in
the county of Denver, and State of Colorado. Each party irrevocably and
unconditionally waives any objection to the venue of any Action brought in such
courts or to the convenience of the forum.
 
13.8 Headings. The headings of the Sections are inserted for convenience of
reference only and shall not affect any interpretation of this Agreement.
 
13.9 Counterparts. This Agreement may be executed in counterpart signatures,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
13.10 Survival. Sections 2-5, 7-10, and 13 shall survive any termination of this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 

 
RECOVERY ENERGY, INC.
         
 
By:
/s/ A. Bradley Gabbard    
Name: A. Bradley Gabbard
   
Title: President
 

 

 
T.R. WINSTON & COMPANY, LLC
         
 
By:
/s/ Avi Mirman     Name: Avi Mirman     Title: Managing Director  

 
11

--------------------------------------------------------------------------------